United States Court of Appeals
                     FOR THE EIGHTH CIRCUIT

                          ___________

                          No. 97-1376
                          ___________

Charles Loewe,               *
                             *
         Appellant,          *
                             *
Appeal from the United States
    v.                       *
District Court for the
                             *
Western District of Missouri.
United States of America; U.S.                                    *
Marshall Service,            *
  [UNPUBLISHED]
                             *
         Appellees.          *
                       ___________

                                  Submitted:        November 5,
1997
                                             Filed:     November
12, 1997
                          ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.


    Charles Loewe appeals from the district court&s1
orders denying his post-judgment motions in this 28
U.S.C. § 2241 proceeding. After careful review of the

       1
        The HONORABLE D. BROOK BARTLETT, Chief Judge, United States
District Court for the Western District of Missouri.
record for abuse of discretion, we affirm for the reasons
stated by the district court. See 8th Cir. R. 47B.




                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-